Citation Nr: 0707013	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial rating for a low back 
disability, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 2000 to 
August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a low back disability (lumbosacral strain), effective 
August 9, 2003.  


FINDING OF FACT

The veteran's low back disability (lumbosacral strain) is 
manifested by forward flexion of the thoracolumbar spine to 
more than 60 degrees and by combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  It has not been productive of any 
incapacitating episodes within the past 12 months.      


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a low 
back disability (lumbosacral strain) have not been met since 
August 9, 2003, the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code (DCs) 5236, 5237, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a  
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.    38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006).  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2006).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), spinal stenosis (DC 5238), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis (DC 
5240), spinal fusion (DC 5241), or degenerative arthritis of 
the lumbar spine (DC 5242).  Accordingly, the diagnostic 
codes pertaining to these disabilities are not applicable in 
the instant case.

The Board now turns to the applicable criteria.

The veteran's lumbar spine disability in this case has been 
rated as 10 percent disabling under DC 5237, the diagnostic 
code for lumbosacral strain, which is evaluated under the 
criteria delineated in the General Rating Formula for 
Diseases and Injuries of the Spine, as discussed above.  38 
C.F.R. § 4.71a, DC 5237 (2006).  

There are no treatment records in the veteran's file 
pertaining to the spine dated either prior to or after the 
August 2004 VA examination.        

On VA examination in August 2004, range of motion testing 
revealed 35 degrees extension, 95 degrees flexion, 40 degrees 
lateral flexion, bilaterally, and 35 degrees of rotation, 
bilaterally.  No limits of motion were affected by pain.  
There was no spasm, weakness, or tenderness to palpation.  In 
this case, the veteran's ranges of motion fall within the 
requirements for a 10 percent rating but no more:  forward 
flexion greater than 60 degrees but not greater than 85 
degrees; or combined range of motion greater than 120 degrees 
but not greater than 235 degrees.  38 C.F.R. § 4.71a, DC 5237 
(2006).  Thus, the schedular criteria of DC 5237 cannot serve 
as a basis for an increased rating.  

In evaluating whether DC 5243, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the Board notes that under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a higher rating of 20 percent is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  Incapacitating episodes are 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  On VA examination in August 2004, 
the veteran reported that she had not had any incapacitating 
episodes in the past 12 months.  The Board accordingly finds 
that as there is otherwise no evidence indicating that she 
experienced any incapacitating episodes between August 2004 
and July 2005, the veteran did not experience any 
incapacitating episodes under the criteria set forth in the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Thus, she is not entitled to an 
increased rating based upon incapacitating episodes.

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether she is entitled to a higher rating if her chronic 
orthopedic and neurological manifestations are evaluated 
separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in August 2004, the veteran had 35 degrees 
extension, 95 degrees flexion, 40 degrees lateral flexion, 
bilaterally, and 35 degrees of rotation, bilaterally.  Limits 
of motion were noted to not produce pain.  These ranges of 
motion would warrant a rating of 10 percent under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula, forward flexion greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion not greater than 120 degrees, are not demonstrated.  
38 C.F.R. § 4.71a, DC 5237 (2006).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2006).  

The VA examination of August 2004 reflected that the 
veteran's back is not painful on motion.  The examination 
further revealed that the pain does not radiate to her legs 
and she had no neurological deficiencies.  While the veteran 
has complained of sensory abnormalities related to her low 
back disability, including urinary incontinence, the medical 
evidence does not support a conclusion that the veteran has 
radiculopathy or any other neurological symptoms amounting to 
any incomplete paralysis of any nerves.  Thus, the evidence 
does not support any additional rating for neurological 
impairment. 

The veteran has already been assigned a disability rating of 
10 percent under the rating criteria for lumbosacral strain.  
The Board finds that the criteria for a rating greater than 
10 percent for the spine disability are not met under any of 
the spinal rating criteria applicable.  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

The Board notes that the provisions for rating disabilities 
of the spine were amended, effective September 26, 2003.  68 
Fed. Reg. 51454 (Aug. 27, 2003).  Therefore, the criteria 
previously in effect are also available for consideration to 
determine whether an increased rating is warranted.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).

Those previous criteria provided for a rating greater than 10 
percent where the evidence showed residuals of a vertebral 
fractures with demonstrable deformity of a vertebral body or 
abnormal mobility requiring a jury mast (Diagnostic Code 
5285), ankylosis of the spine or of a segment of the spine 
(Diagnostic Codes 5286 through 5289), moderate limitation of 
the lumbar or cervical spine (Diagnostic Codes 5290 and 
5292), or lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  38 C.F.R. § 4.71a (2003).

The evidence does not show ankylosis or residuals of any 
vertebral fracture.  While some limitation of lumbar spine 
motion is shown, that level of limitation of motion does not 
constitute moderate limitation of lumbar spine motion.  The 
veteran had 35 degrees extension, 95 degrees flexion, 40 
degrees lateral flexion, bilaterally, and 35 degrees of 
rotation, bilaterally.  Therefore, the veteran's findings on 
all planes of motion do not demonstrate moderate limitation 
of motion because normal flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
Therefore, the Board finds that moderate limitation of lumbar 
spine motion is not shown.  Furthermore, the evidence does 
not show lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  The August 2004 VA examination 
found no spasm and the range of motion findings do not 
demonstrate unilateral loss of lateral spine motion.  
Accordingly, the Board finds that the criteria in effect 
prior to September 26, 2003, do not support a rating greater 
than 10 percent.

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability warrant no more than a 10 
percent rating.  The Board finds that the veteran is not 
entitled to a separate rating for any neurological component 
of her back disability, as there is no objective evidence of 
any neurological manifestations.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).
 
The Board furthermore finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's low back disability was more than 
10 percent disabling.  She is accordingly not entitled to 
receive a "staged" rating.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

Finally, the Board notes that the veteran has claimed 
unemployability due to her lumbar spine disability during the 
appeal period.  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  The Board is required to consider 
whether to refer the veteran's claim to the Director of 
Compensation and Pension Service for such extraschedular 
consideration.            See 38 C.F.R. § 3.321(b).

In this case, the veteran's 10 percent schedular rating 
contemplates loss of working time due to exacerbations of 
disability.  See 38 C.F.R. § 4.1 (2006).  There is no 
evidence that her low back disability is in any way 
clinically unusual.  Additionally, there also is no evidence 
of hospitalization for a low back disability in the recent 
past.  The Board is unable to identify any factor consistent 
with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's low back disability.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004, February 
2005, and May 2006; and a rating decision in August 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating in excess of 10 percent for a low back 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


